Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2018

                                      No. 04-17-00769-CV

                       IN THE INTEREST OF L.M.T., et al., Children,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-00862
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellants’ parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The appellants’ briefs were filed on January 24, 2018, and February 12,
2018, making appellee’s brief due March 5, 2018. On March 6, 2018, the appellee filed a motion
for extension of time requesting a thirty day extension to file its brief. The motion is GRANTED
IN PART. Appellee’s brief must be filed no later than March 26, 2018. Given the time
constraints governing the disposition of this appeal, further requests for extensions of time
will be disfavored.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court